Citation Nr: 1823187	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-27 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV) as secondary to service-connected posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2011rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)


FINDING OF FACT

The Veteran's HIV was caused or is related to his service-connected PTSD. 


CONCLUSION OF LAW

The criteria for service connection for HIV on a secondary basis are met.  38 U.S.C. § 1101, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the Board is granting the Veteran's appeal there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Secondary Service Connection

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

There is no dispute that the Veteran is service connected for PTSD, as documented in a May 2000 rating decision, or that that the Veteran is diagnosed with HIV, as most recently noted in a September 2017 examination.  The Board remanded the issue in August 2017 to determine the nature of the any relationship between the Veteran's PTSD and his contraction of HIV.  In response, in a September 2017 VA examination, a VA examiner found that it was at least as likely as not that the Veteran's PTSD symptoms caused the impulsivity which led to his contraction of HIV.  The Board finds that on the matter of a nexus this September 2017 VA opinion is the most probative as the examiner provided a detailed explanation of the nature of the Veteran's PTSD and how this particular nature led to his contraction of HIV.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value of a medical opinion comes from its reasoning and the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

In sum, the Board finds that all the elements of service connection on a secondary basis have been met, and as such, service connection for HIV as secondary to PTSD is warranted.


ORDER

Entitlement to service connection for HIV is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


